Citation Nr: 1045142	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-02 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
central retinal vein occlusion of the right eye.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
scar of the right lower eyelid.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
Bell's palsy with corneal drying.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to December 
1955.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the Buffalo, New 
York Department of Veterans' Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in September 2006 
and April 2009 for further development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current central retinal vein occlusion of the 
right eye and Bell's palsy with corneal drying was not caused by 
hospital care, medical or surgical treatment, or examination 
furnished by VA.

2.  The Veteran's current scar of the right lower eyelid was not 
proximately due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 
U.S.C. § 1151 for central retinal vein occlusion of the right 
eye, scar of the right lower eyelid, and Bell's palsy with 
corneal drying, as a result of VA medical treatment, are not met. 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for 
compensation under 38 U.S.C.A. § 1151 in the September 2003 
rating decision, he was provided notice of the VCAA in June 2003.  
An additional VCAA letter was sent in October 2006.  The VCAA 
letters indicated the types of information and evidence necessary 
to substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  The Veteran also received 
additional notice in October 2006, pertaining to the downstream 
disability rating and effective date elements of his claims, with 
subsequent re-adjudication in a December 2008 and August 2010 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

In September 2006 and April 2009, the Board remanded this case 
for additional development including retrieval of additional VA 
medical records from the VA medical center in Buffalo, New York.  
After several requests were made in August 2009, November 2009, 
January 2010, March 2010, April 2010, and July 2010, for records 
of treatment from April 2002 to August 2002 from the VA medical 
center in Buffalo, New York, a negative response was received in 
July 2010, notifying VA that the VA medical center in Buffalo, 
New York did not have the records requested.  The RO also issued 
a finding of unavailability of these records in July 2010, citing 
the several attempts to obtain these records.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's prior remands.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  The Veteran was notified in a July 
2010 letter of VA's attempts to obtain the VA medical records 
from April 2002 to August 2002 from the VA medical center in 
Buffalo, New York and that a negative response was received.  The 
Veteran was also informed to provide VA with any additional 
information or evidence he may have to support his claim, 
including obtaining these records himself and submitting them to 
VA.  Therefore, the Board finds that the duty to assist the 
Veteran in obtaining these records has been fulfilled.  

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes private medical 
records, VA outpatient treatment reports, VA examinations and 
statements from the Veteran and his representative.  The Veteran 
has not indicated that he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on this 
case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All pertinent 
due process requirements have been met.  See 38 C.F.R. § 3.103 
(2010).

Pertinent Laws and Regulations

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability or death in the same manner as 
if such additional disability or death were service- connected.  
For purposes of this section, a disability or death is a 
qualifying additional disability if (1) the disability or death 
was not the result of the veteran's willful misconduct, (2) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran under 
the law administered by the Secretary, and (3) the proximate 
cause of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination, or 
(B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(2010).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care and has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of 
the Department in furnishing the hospital care, medical or 
surgical treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death and that (i) 
VA failed to exercise the degree of care that would be expected 
of a reasonable health care provider or that (ii) VA furnished 
the hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Determinations of whether 
there was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2010).  Minor deviations from 
the requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of informed 
consent.  Consent may be express (i.e. given in orally or in 
writing) or implied under the circumstances specified in 38 
C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 
3.361(d)(1).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform the 
particular procedure or provide the treatment, must explain in 
language understandable to the patient or surrogate the nature of 
a proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or side 
effects; reasonable and available alternatives; and anticipated 
results if nothing is done.  The patient or surrogate must be 
given the opportunity to ask questions, to indicate comprehension 
of the information provided, and to grant permission freely 
without coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  The 
patient or surrogate may withhold or revoke his or her consent at 
any time.  38 C.F.R. § 17.32(c).

The informed consent process must be appropriately documented in 
the medical record.  38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. §§ 3.361(d)(2), 17.32. 

Analysis

The Veteran argues that he is entitled to compensation under 38 
U.S.C.A. § 1151 for a central retinal vein occlusion of the right 
eye, a scar of the right lower eyelid and Bell's palsy with 
corneal drying.  Specifically, the Veteran and his representative 
have asserted that his current disabilities are the result of 
injuries sustained during an ectropion procedure at the VA 
Medical Center in Buffalo in November 2001 and another eye 
surgery in April 2002.

A March 2001 VA outpatient treatment report reflects that a 
physical examination of the head, eyes, ears, nose and throat 
revealed redness in the lower right eyelid.  In October 2001, an 
ophthalmology clinic note reflects that the Veteran was scheduled 
for eye surgery in November 2001.  A November 2001 VA outpatient 
treatment report reflects findings of the lower eyelids turned 
outward, especially on the right.  

VA outpatient treatment reports from November 2001 reflect that 
the Veteran was diagnosed with right eye glaucoma, and ectropion 
of the bilateral eyelids.  He underwent a bilateral ectropion 
repair in November 2001 with good results and no complications 
noted afterward.  These records also reflect that the plan, risks 
and alternatives were discussed with the Veteran with no 
questions asked and he was instructed and agreed to such.  A 
November 2001 consent form was signed by the Veteran along with a 
form noting that consent was complete.  In a post-operational 
note, it was noted that the Veteran returned from the operating 
room in stable condition, a bilateral eye suture line was clean 
and intact with eye ointment applied in the operating room, and 
an ice pack was provided to place on the suture lines.  In a 
November 2001 post surgery phone call, the Veteran reported his 
condition was good.  

VA outpatient treatment reports from April 2002 reflect that the 
Veteran presented to the emergency department and complained of 
weakness in the right side of his face.  At this time, he 
reported that he had an eye surgery done for glaucoma about two 
days earlier, after which, he developed swelling of the right 
side above his eye and was told that he popped a vessel and the 
swelling was because of that.  He also reported that, since that 
time, he had been having numbness of the right side of the face.  
The Veteran was diagnosed with Bell's palsy.  Subsequent VA 
outpatient treatment reports also reflect the Veteran was treated 
for and diagnosed with Bell's palsy and primary open angle 
glaucoma.  

In a April 2002 VA outpatient treatment report, the Veteran was 
diagnosed with Bell's palsy of the right eye, noted as possibly 
secondary to primary open angle glaucoma.  A May 2002 VA 
outpatient treatment report reflects that the Veteran underwent a 
right lateral tarsorrhaphy and it was noted that consent signed 
and the that Veteran reported that he was told what he was going 
to have done.  A June 2002 VA outpatient treatment report notes 
the Veteran's reported history included an old central retinal 
vein occlusion in the right eye, primary open angle glaucoma, and 
Bell's palsy.  He was diagnosed with status post right lateral 
tarsorrhaphy with exposure improved.  In November 2002, the 
Veteran reported a history of glaucoma in the right eye, complete 
blindness in the right eye and two surgical procedures of the 
right eye which, after three days from his second surgery, he 
awoke with right sided facial weakness and paralysis and 
diagnosed with Bell's palsy.  

Private medical records from October 2002 to July 2003 reflect 
that the Veteran was treated for and diagnosed with Bell's palsy 
of the right eye with lagophthalmos, some residual atrophy of the 
right eye from Bell's palsy, central retinal vein occlusion of 
the right eye, a repaired ectropion of the right lower lid, 
bilateral ectropion with greater involvement of the right eye, 
absolute glaucoma of the right eye, nuclear sclerosis (senile) 
cataract in both eyes and primary open angle glaucoma in both 
eyes.  An October 2002 private medical report reflects that the 
Veteran provided a history of being treated at the VA medical 
center in Buffalo, New York with adverse effects.  In a later 
October 2002 report, a private physician found that the 
tortuosity of the right vascular tree raised the possibility of 
an old central vein occlusion and that right optic cupping was 
consistent with glaucoma.  In January 2003, it was noted that an 
almost total optic nerve cupping in the right was indicative of 
visual loss as a result of glaucoma and the Veteran also provided 
a history of an ectropion procedure having been aborted because 
of corneal damage in the right eye.  

In an August 2003 VA examination of the cranial nerves, the 
Veteran reported undergoing surgery on his eyelids in April 2002, 
after which he woke up three days later with right-sided facial 
droop and was diagnosed with Bell's palsy.  The Veteran was 
diagnosed with Bell's palsy, evidence of trigeminal neuralgia and 
cranial nerve 5 palsy.  The examiner noted that it was unclear 
exactly what the cause of the Veteran's cranial nerve 7 and 5 
palsy was, however, Bell's palsy had been known to occur in the 
setting of a recent surgical procedure.  She concluded that it 
was at least as likely as not that the Bell's palsy and cranial 
nerve 5 palsy were related to the surgical procedure.  

An August 2003 VA examination of the eye noted that the Veteran 
was seen at the eye clinic at the Buffalo, New York VA medical 
center in March 2001 with a red eye on the right side for three 
weeks, at which time it was determined that the vision in that 
eye was also poor, that he had an afferent papillary defect, and 
that he suffered a central retinal vein occlusion.  The 
examination also notes the Veteran's next visit to the eye clinic 
was in November 2001, at which time he presented with ectropion 
of the lower lids of each eye which was repaired surgically, 
although the Veteran's right eye vision was still very poor and 
he was diagnosed with central retinal vein occlusion.  The 
examiner noted the Veteran presented to the eye clinic in May 
2002 with Bell's palsy on the right side and the inability to 
close the right eyelid, and that, as the right cornea was 
suffering from exposure, a temporary tarsorrhaphy was performed.  
The Veteran attributed his Bell's palsy to the repair of the 
ectropion of the lower lid in each eye.  

The examiner found that the Veteran developed a central retinal 
vein occlusion in the right eye in March 2001, he developed 
ectropion of the lower lids of both eyes which were repaired in 
November 2001 with good cosmetic result and minimal scarring, if 
any, and he developed Bell's palsy in the right eye in May 2002 
which necessitated the placing of a temporary tarsorrhaphy for 
corneal protection.  The examiner opined that there did not 
appear to be any relationship between the central retinal vein 
occlusion in the right eye and the ectropian repair in the right 
eye as the central retinal vein occlusion occurred in March 2001 
and the ectropions were repaired in November 2001.  She also 
found that the Veteran's Bell's palsy did not appear to have any 
relationship to the ectropion repair, since it occurred 6 months 
after the ectropion repair of both eyelids.  The examiner opined 
that the Bell's palsy did necessitate the placing of a temporary 
tarsorrhaphy in the right eye to protect the cornea and the 
corneal drying is secondary to his Bell's palsy.  Finally, she 
concluded that there was no evidence that any injury or existing 
disease caused the central retinal vein occlusion.  

In a September 2003 VA examination for scars, the examiner noted 
the Veteran's history of surgery for ectropion in November 2001 
and that he had resulting scars from that surgery and developed 
Bell's palsy shortly thereafter.  The Veteran was diagnosed with 
barely visible postoperative scars on the right and left lower 
lids which were totally asymptomatic and did not inhibit 
function.  

In an August 2005 VA outpatient treatment report, the Veteran was 
noted to have cancelled an April 2005 bilateral ectropion 
surgery.  His surgical history included a bilateral ectropion 
repair in November 2001 and a tarsorrhaphy in the right eye in 
June 2002.  The Veteran was noted to have become agitated during 
the examination and although the VA physician found that prior 
notes were consistent with an old central retinal vein occlusion 
of the right eye, the Veteran was convinced the right eye was 
blind, secondary to a needle going through the globe during a 
tarsorrhaphy.  A physical examination in October 2005 reflects 
findings of irritated and red eyelids.  A February 2007 VA 
outpatient treatment report reflects a diagnosis of old central 
retinal vein occlusion and primary open angle glaucoma.  

In a September 2008 VA opinion, a VA examiner was asked to review 
the claims files and provide an addendum to the VA examinations 
from 2003 for the purposes of clarification.  The examiner found 
that, as the Veteran's central retinal vein occlusion was not 
related to the ectropian repair in November 2001 as the Veteran 
had been previously diagnosed with central retinal vein occlusion 
in March 2001.  Second, the examiner noted that 6 months after 
the ectropion surgery, the Veteran presented to the eye clinic 
with Bell's palsy and opined that the Bell's palsy was not 
related at all to the ectropion repair as an ectropion repair 
does not cause Bell's palsy.  She also found that the surgery the 
Veteran had in April 2002 was a tarsorrhaphy which did not cause 
any disability or complications for the Veteran.  In addition the 
examiner found that there was no disability that was intended to 
result from the surgical treatment.  She concluded that the 
Veteran did not have any disability secondary to his tarsorrhaphy 
or from the ectropion repair.  Finally the examiner found that 
the Veteran had glaucoma which was a known complication of 
central retinal vein occlusion with changes on his optic nerve 
with an increased cup to disk ratio of 0.9 and she opined that 
this was not the result of the surgery but was the result of the 
central retinal vein occlusion which occurred before any of the 
surgeries were performed.  

After a review of the record, the Board finds a preponderance of 
the evidence to be against the Veteran's claims for entitlement 
to compensation under 38 U.S.C.A. § 1151 for central retinal vein 
occlusion of the right eye, a scar of the right lower eyelid and 
Bell's palsy with corneal drying.  

With respect to the Veteran's central retinal vein occlusion of 
the right eye, the record does not demonstrate that this was 
caused by hospital care, medical or surgical treatment, or 
examination furnished by VA.  There is simply no indication in 
the medical evidence that the Veteran's current central retinal 
vein occlusion of the right eye was related to any VA treatment.  
In this regard, the Board notes that VA outpatient treatment 
reports of record reflect that the Veteran was treated for 
redness in the lower right eyelid in March 2001 with a reported 
history of an old central retinal vein occlusion in the right eye 
noted in June 2002.  Private medical records reflect than in 
October 2002, a private physician found that the tortuosity of 
the right vascular tree raised the possibility of an old central 
vein occlusion and, in January 2003, a private physician found 
the Veteran's visual loss was a result of glaucoma.  In addition, 
an August 2005 VA outpatient treatment report reflects that a VA 
physician found that prior notes were consistent with an old 
central retinal vein occlusion of the right eye.  Moreover, the 
opinions of the VA examiners in August 2003 and September 2008 
concluded, based upon a review of the claims file and an 
examination of the Veteran that his central retinal vein 
occlusion was not related to the ectropian repair in November 
2001 as he had been previously diagnosed with central retinal 
vein occlusion in March 2001, prior to the ectropion repair.  
Accordingly, entitlement to compensation under 38 U.S.C.A. § 1151 
for central retinal vein occlusion is not warranted.

In regards to the Veteran's scar of the right lower eyelid, the 
Board notes that while the medical evidence of record 
demonstrates that the Veteran had a resultant scar from the 
November 2001 ectropion repair surgery, such scar was not 
proximately due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.  In this respect, the Board initially notes that VA 
outpatient treatment reports from November 2001 reflect the 
Veteran had a bilateral ectropion repair surgery with a bilateral 
eye suture line noted in the post-operation examination and an 
ice pack was provided to place on the suture lines at this time.  
In addition, during a September 2003 VA examination for scars, 
the examiner noted the Veteran's history of surgery for ectropion 
in November 2001 and that he had resulting scars from that 
surgery, diagnosed as barely visible postoperative scars on the 
right and left lower lids which were totally asymptomatic and did 
not inhibit function.  

The Board finds, however, that there is no evidence of record 
which demonstrates that such scar of the right eyelid was 
proximately due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the November 2001 surgical treatment, or 
that such scar was proximately due to an event not reasonably 
foreseeable.  Moreover, VA outpatient treatment records in 
November 2001, pursuant to the Veteran's surgery reflect that the 
plan, risks and alternatives were discussed with the Veteran with 
no questions asked, that the Veteran was instructed and agreed to 
such, and that the Veteran signed a November 2001 consent form 
along with a form noting that consent was complete.  Accordingly, 
entitlement to compensation under 38 U.S.C.A. § 1151 for a scar 
of the right lower eyelid is not warranted.

Finally, with respect to the Veteran's Bell's palsy with corneal 
drying, the record does not demonstrate that this was caused by 
hospital care, medical or surgical treatment, or examination 
furnished by VA.  Initially, the Board notes that VA outpatient 
treatment reports reflect that the Veteran presented to the 
emergency department at the VA in April 2002 with weakness in the 
right side of his face and reported that he had an eye surgery 
done for glaucoma about two days earlier, after which, he 
developed swelling of the right side above his eye and was told 
that he popped a vessel, thereby causing swelling.  He was 
subsequently diagnosed with Bell's palsy.  An April 2002 VA 
outpatient treatment report also reflects that the Veteran was 
diagnosed with Bell's palsy of the right eye, which was noted as 
possibly secondary to primary open angle glaucoma.  

In addition, the Board notes the conflicting opinions of the 
August 2003 and September 2008 VA examiners.  In this regard, the 
Board notes that the August 2003 VA examiner, who performed an 
examination of the cranial nerves, noted the Veteran's reported 
history of surgery on his eyelids in April 2002, after which he 
woke up three days later with right-sided facial droop and he 
diagnosed the Veteran with Bell's palsy, concluding that it was 
at least as likely as not that the Bell's palsy and cranial nerve 
5 palsy were related to the surgical procedure.  However, this 
report makes no mention of the November 2001 VA surgical 
treatment.  The August 2003 VA examiner, who provided the eye 
examination, concluded that the Bell's palsy did not have any 
relationship to the November 2001 ectropion repair, since it 
occurred six months earlier.  The September 2008 VA examiner 
found, based upon a review of the entire claims file, that the 
Bell's palsy was not related at all to the ectropion repair as an 
ectropion repair does not cause Bell's palsy.  The September 2008 
VA examiner also found that the surgery the Veteran had in April 
2002 did not cause any disability or complications for the 
Veteran, that there was no disability that was intended to result 
from the April 2002 surgical treatment, and that the Veteran did 
not have any disability secondary to his tarsorrhaphy or from the 
ectropion repair.  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and the extent to which they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

In this case the Board affords greater weight to the September 
2008 VA examiner's opinion which was predicated upon a review of 
the claims file, and provided an appropriate rationale which 
addressed both of the Veteran's eye surgeries.  The VA examiner 
based her opinion on relevant medical evidence from the Veteran's 
claims file, including the opinions provided by the August 2003 
VA examiners, the VA outpatient treatment reports, private 
medical records, and the August 2003 examinations of the Veteran.  
By contrast, the August 2003 VA examiner's opinion that Bell's 
palsy was at least as likely s not related to the surgical 
procedure in April 2002, did not address the Veteran's November 
2001 surgery and did not provide an appropriate rationale for her 
opinion based upon the evidence of record.  Instead, the August 
2003 VA examiner merely stated that Bell's palsy had been known 
to occur in the setting of a recent surgical procedure and also 
mentioned that it was unclear exactly what the cause of the 
Veteran's cranial nerve 7 and 5 palsy was.  

In addition, the September 2008 VA examiner's opinion is 
consistent with the objective medical evidence of record.  The 
Board points to the VA outpatient treatment reports which reflect 
findings of Bell's palsy occurring approximately six months after 
the Veteran's ectropion repair, Bell's palsy was reported within 
days after the Veteran's April 2002 surgery, and the April 2002 
VA outpatient treatment report reflects that Veteran's Bell's 
palsy was considered as possibly secondary to his glaucoma, which 
the objective evidence of record demonstrates was also diagnosed 
prior to the April 2002 surgery.  Additionally, the August 2003 
VA examiner who provided the eye examination found that Bell's 
palsy did not have any relationship to the November 2001 surgery, 
which was also supported by the September 2008 VA examiner's 
opinion.  As such, the Board affords greater weight to the 
opinion of the September 2008 VA examiner who provided an 
appropriate and adequate rationale based upon the medical 
evidence of record, including the August 2003 VA examiners' 
opinions, the history provided by the Veteran in previous 
examinations and VA medical records, VA outpatient treatment 
reports, private medical records, and the August 2003 
examinations of the Veteran.  

Accordingly, entitlement to compensation under 38 U.S.C.A. § 1151 
for Bell's palsy with corneal drying is not warranted.

Under certain circumstances, lay statements may serve to support 
a claim by supporting the occurrence of lay-observable events or 
the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  The Board acknowledges the Veteran's statements that 
his current disabilities are the result of injuries sustained 
during an ectropion procedure at the VA Medical Center in Buffalo 
in November 2001 and another eye surgery in April 2002.  
Although, as a lay person, the Veteran is competent to provide 
evidence regarding injury and symptomatology, he is not competent 
to provide evidence regarding diagnosis or etiology.  See 
38 C.F.R. § 3.159(a)(1) (2010).  Thus, the Veteran's statements 
are not competent lay evidence of the etiology of his central 
retinal vein occlusion of the right eye, scar of the right lower 
eyelid and Bell's palsy with corneal drying, as they would 
constitute medical conclusions which he is not competent to make.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for central retinal vein 
occlusion of the right eye is denied.  

Compensation under 38 U.S.C.A. § 1151 for a scar of the right 
lower eyelid is denied.  

Compensation under 38 U.S.C.A. § 1151 for Bell's palsy with 
corneal drying is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


